Citation Nr: 0202925	
Decision Date: 03/28/02    Archive Date: 04/04/02

DOCKET NO.  98-10 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE


Entitlement to an increased rating for prostatitis, currently 
rated as 10 percent disabling.

(The issues of entitlement to an increased rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling, and entitlement to a total disability 
rating for compensation purposes based upon individual 
unemployability due to service-connected disabilities will be 
the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to January 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from May 1997 and May 1998 rating decisions by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board and was remanded in March 2000.

The Board is undertaking additional development of the issues 
of entitlement to an increased rating for PTSD and 
entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities pursuant to the authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the development 
has been completed, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. Reg. 
3099, 3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
response of the veteran and his representative, the Board 
will prepare a separate decision addressing these issues.  


FINDING OF FACT

The veteran's service-connected prostatitis is manifested by 
long-term drug therapy and intermittent intensive management, 
without medical evidence of poor renal function, obstructed 
voiding, urinary frequency, voiding dysfunction, or recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization and/or requiring continuous intensive 
management.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for the veteran's service-connected prostatitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 
(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation as it pertains to the 
prostatitis issue.  The record includes VA examination 
reports as well as VA outpatient treatment records and 
private treatment records.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, no 
further action is necessary to assist the veteran.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for prostatitis.  The 
discussions in the rating decision, statement of the case, 
and supplemental statements of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law have been met 
with regard to the prostatitis issue.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the claimant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The present appeal involves the veteran's claim that the 
severity of his service-connected prostatitis warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's prostatitis is currently evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.115b, Diagnostic 
Code 7527, which provides that prostate gland injuries, 
infections, hypertrophy, postoperative residuals: rate as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  Voiding dysfunction and urinary tract 
infections are evaluated pursuant to 38 C.F.R. § 4.115a 
(ratings of the genitourinary system-dysfunctions). 

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
Urine leakage involves ratings ranging from 20 to 60 percent.  
A 60 percent evaluation contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  A 40 percent evaluation is warranted 
for leakage requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day.  A 20 percent 
evaluation contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  See 38 C.F.R. § 4.115a.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating is warranted for a daytime 
voiding interval of less than one hour, or awakening to void 
5 or more times per night.  A 20 percent evaluation 
contemplates a daytime voiding interval of between one and 
two hours, or awakening to void three to four times per 
night.  A daytime voiding interval of between two and three 
hours, or awakening to void two times per night warrants a 10 
percent evaluation.  See 38 C.F.R. § 4.115a.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating is warranted 
for marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one or 
combination of the following:  (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A noncompensable evaluation 
is warranted for obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
See 38 C.F.R. § 4.115a.

In regard to urinary tract infections, a 10 percent 
evaluation is warranted for urinary tract infections 
requiring long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management.  
Urinary tract infections with recurrent symptomatic infection 
requiring drainage/frequent hospitalizations (greater than 
two times per year) and/or requiring continuous intensive 
management warrant a 30 percent evaluation.  Urinary tract 
infections with poor renal function are rated as renal 
dysfunction.  See 38 C.F.R. § 4.115a.

Review of the record reveals that the veteran was granted 
service connection for prostatitis, evaluated as 
noncompensable, in a February 1981 rating action.  In a July 
1996 rating action, a 10 percent evaluation was assigned for 
the veteran's service-connected prostatitis. 

Private treatment records dated from 1995 to 1997 demonstrate 
a normal intravenous pyelogram in November 1995.  An 
essentially normal renal ultrasound was noted in December 
1995.  A pelvic sonogram dated in December 1995 showed a 
small post-voiding residual and a normal prostate.  A 
November 1995 clinical record shows the veteran reported slow 
urination and hesitancy.  The veteran underwent excision of a 
sebaceous cyst of the scrotum in February 1997.  The 
veteran's private physician stated that he had treated the 
veteran since 1974 for chronic and recurrent prostatitis.  

A VA examination of the prostate dated in March 1996 reflects 
that the examiner noted slight tenderness in the suprapubic 
area and normal genitalia.  The prostate was slightly 
enlarged with slight tenderness on the left side of the 
prostate with no nodules.  A diagnosis of chronic prostatitis 
was noted.  

A VA treatment record dated in January 1997 demonstrates the 
veteran was given a complete skin examination, which was 
within normal limits, but a scrotal cyst was noted on the 
right.  

Upon VA examination dated in March 1998, the veteran reported 
having many episodes of acute infection of the prostate 
treated with antibiotics.  It was noted that he averaged 
around two to three infections per year.  The veteran's 
voiding pattern was described as fairly normal except that 
the force of urine was a little bit diminished.  It was noted 
the veteran did not have any nocturia and was otherwise able 
to urinate okay.  It was also noted that every time he took 
antibiotics, his symptoms of burning on urination and 
frequency of urination improved markedly.  Physical 
examination revealed a small tender prostate without any 
nodules.  An impression of chronic prostatitis was noted.  
That final diagnosis was confirmed after the examiner 
reviewed a urinalysis, urine culture, and blood work.  

A January 1999 VA clinical record reflects the veteran had a 
small cyst on the right buttock, probably a sebaceous cyst.  
It was also noted that he was having erection problems and 
burning on ejaculation.  

The veteran's service-connected prostatitis is most 
appropriately evaluated in terms of urinary tract infection, 
as there is no objective evidence or complaints of voiding 
dysfunction such as urine leakage or obstructed voiding.  
Although some urinary frequency is noted during flare-ups of 
the veteran's chronic prostatitis, the medical evidence does 
not demonstrate and the veteran has not alleged daytime 
voiding interval between one and two hours, daytime voiding 
interval less than one hour, or any nocturia.  Thus, 
application of the criteria pertinent to urinary frequency 
would not result in the assignment of an evaluation in excess 
of 10 percent for the veteran's service-connected 
prostatitis.  

Following a full and thorough review of the evidence of 
record, the Board concludes that an evaluation in excess of 
10 percent for service-connected prostatitis is not 
warranted.  The evidence demonstrates that the veteran 
suffers from recurrent prostatitis requiring antibiotic 
treatment.  The evidence also demonstrates that the veteran 
has been treated for prostatitis with medication since 1974.  
However, the medical evidence does not demonstrate, nor has 
the veteran alleged, recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  The medical and lay evidence is further silent 
for any indication of poor renal function.  Thus, the Board 
is compelled to conclude that the veteran's symptomatology 
warrants no more than a 10 percent evaluation as it 
demonstrates long-term drug therapy and intermittent 
intensive management.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision as to this issue.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to a rating in excess of 10 percent for the 
veteran's service-connected prostatitis is not warranted.  To 
this extent, the appeal is denied.   



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

